Citation Nr: 0933444	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asbestosis.  

2.  Entitlement to service connection for prostate cancer 
with bladder polyps, to include as secondary to service-
connected disability.

3.  Entitlement to service connection for traumatic arthritis 
of the right shoulder, to include as secondary to service-
connected pes planus.

4.  Entitlement to service connection for nephrosclerosis, 
claimed as kidney infections.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for aortic valve 
replacement.  

7.  Entitlement to service connection for lumbosacral disc 
disease, to include as secondary to service-connected pes 
planus.



8.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1946 until January 
1947.  

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

Previously, in July 1998, the RO denied service connection 
for a chronic respiratory disorder (to include asbestosis) in 
part because no such disability was shown.  Evidence received 
since then includes diagnoses of asbestosis.  Thus, the Board 
will consider the Veteran's current respiratory claim on a de 
novo basis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low 
back disability and entitlement to an increased rating for 
bilateral pes planus are addressed in the REMAND portion of 
the decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is no evidence of in-service asbestos exposure; 
there is no medical nexus opinion linking any current 
respiratory symptomatology to service.  

2.  A prostate or bladder disorder was not shown in service 
or for many years thereafter; prostate cancer with bladder 
polyps is not related to active duty service or any service-
connected disability.

3.  A right shoulder disorder was not shown in service or for 
many years thereafter; traumatic arthritis of the right 
shoulder is not related to active duty service or any 
service-connected disability.

4.  A kidney disorder was not shown in service or for many 
years thereafter; nephrosclerosis is not related to active 
duty service or any incident therein.

5.  Gout was not shown in service or for many years 
thereafter; gout is not related to active duty service or any 
incident therein.

6.  A cardiovascular disorder was not shown in service or for 
many years thereafter; aortic valve replacement is not 
related to active duty service or any incident therein.


CONCLUSIONS OF LAW

1.  A respiratory disorder, claimed as asbestosis, was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).  

2.  Prostate cancer with bladder polyps is not proximately 
due to, or the result of, service or any service-connected 
condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  

3.  Traumatic arthritis of the right shoulder is not 
proximately due to, or the result of, service or any service-
connected condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  

4.  Nephrosclerosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).  

5.  Gout was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).  

6.  Aortic valve replacement was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2002 and March 2007 that fully 
addressed all notice elements.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  
Clearly only the April 2002 correspondence was sent prior to 
the initial RO decision in this matter.  However, the timing 
defect of the March 2007 correspondence was cured by VA's 
subsequent readjudication of the claims on appeal and 
issuance of a supplemental statement of the case in June 
2009.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in November 2006 
and again in March 2007, the RO provided the Veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
these letters, the RO effectively satisfied the remaining 
notice requirements with respect to the issues adjudicated 
herein.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
records and several written statements in support of his 
claim.

The Board concedes that a VA examination specific to these 
claims has not been obtained.  In determining whether a 
medical examination be provided or medical opinion obtained, 
there are four factors to consider: (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that a VA examination is not warranted.  
Given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, the absence of 
identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claimed disabilities, a remand for VA examinations 
would unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Asbestosis

First, the Veteran claims service connection for a 
respiratory disorder, to include asbestosis, under the theory 
that he was exposed to asbestos while serving aboard various 
ships in service.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that there had been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor had VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), which provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Id.  The Board notes that the DVB 
circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 
(M21-1).  Subsequently, VA has reorganized and revised this 
manual into its current electronic form, M21-1MR.  While the 
form has been revised, the information contained therein has 
remained the same.  

For definitional purposes, "[a]sbestosis is a pneumoconiosis 
due to asbestos particles; pneumoconiosis is a disease of the 
lungs caused by the habitual inhalation of irritant mineral 
or metallic particles."  McGinty, 4 Vet. App. at 429.  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Ch. 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post- 
service asbestos exposure.  Id.  

The most common disease caused by exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  M21-1MR, Part VI, Subpart ii, Ch. 2(C)(9)(b).  

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Ch. 2(C)(9)(e).  Some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Ch. 2, §C(9)(f).  The relevant factors discussed in the 
manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.  

Here, the Veteran contends that, during his active service 
upon various naval ships, he was exposed to asbestos 
insulation and asbestos cement and that, as a result of that 
exposure, he developed asbestosis.  However, personnel 
records do not show that the Veteran served aboard a ship 
during his period of active duty from June 1946 to January 
1947.  Rather, a Certificate of Seaman's Service from the 
United States Coast Guard indicates U.S. Maritime Service 
from December 1944 to December 1945, but does not establish 
oceangoing service until December 8, 1945, when the Veteran 
sailed on the S. S. Nathaniel Currier.  

Correspondence received in September 2008 from a U.S. Coast 
Guard Senior Records Management Specialist indicated that the 
Veteran did not qualify for a Certificate of Release or 
Discharge from Active Duty (DD Form 214).  Under Public Law 
95-202, only merchant mariners who sailed in oceangoing 
service, on vessels operated by or under contract to the War 
Shipping Administration, during World War II (between 
December 7, 1941, and August 15, 1945) while holding Coast 
Guard credentials were eligible for a DD Form 214.  In 
reviewing the Veteran's service records, the records 
management specialist could find no proof of oceangoing 
service during World War II, as his merchant mariner document 
was not issued until December 4, 1945.

Furthermore, service records fail to reveal any evidence of 
asbestos exposure.  His occupational specialty was automotive 
equipment mechanic.  As such, there is no suggestion that his 
in-service duties involved mining, milling, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products, or 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products.  

Furthermore, service treatment records fail to demonstrate 
any complaints or treatment referable to a respiratory 
disorder.  Significantly, his separation examination 
reflected normal lungs and chest.  Therefore, the evidence 
does not show a chronic respiratory disorder in service.

The Board reiterates that the Veteran does not allege 
continuity of asbestos symptomatology since his period of 
active duty service.  Rather, he asserts that he developed 
asbestosis later in life as a result of in-service asbestos 
exposure.  In support of his claim, he submitted private 
legal documents relating to a settlement with asbestos 
manufacturers stemming from disability caused by exposure to 
asbestosis aboard U.S. vessels from 1953 to 1958.  However, 
as detailed above, there is no evidence of asbestos exposure, 
or respiratory symptoms attributable thereto, during his 
period of active duty service from June 1946 to January 1947.  

Moreover, the currently-diagnosed asbestosis was not shown 
until many years after the Veteran's separation from service.  
As such, the Board finds these medical records and service 
personnel documents to be more probative on the issues of 
service connection than the subjective evidence of in-service 
exposure.  See Cartright, 2 Vet. App. at 25 (interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and that there is no doubt to be otherwise 
resolved.  

Prostate Cancer with Bladder Polyps

The Veteran also seeks entitlement to service connection for 
prostate cancer with bladder polyps under the theory that 
these conditions are secondary to his asbestosis.  

	Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  
	
The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in March 2002, the amendment 
is not applicable to the current claim.

As indicated above, service connection for asbestosis is not 
warranted.  As such, service connection for prostate cancer 
secondary to asbestosis is not warranted.  However, the Board 
will also consider service connection for prostate cancer 
with bladder polyps on a direct basis.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the prostate or bladder or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's 
genitourinary system was normal.  Therefore, no prostate or 
bladder disorder was noted in service.

Next, post-service evidence does not reflect prostate or 
bladder symptomatology for many years after service 
discharge.  Specifically, a bladder disorder was not 
diagnosed until the mid-1990s upon the diagnosis of 
transitional cell carcinoma of the urinary bladder.  
Significantly, not even the Veteran asserts a continuity of 
prostate or bladder symptomatology since service.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute any 
prostate cancer or colon polyps to active duty, despite the 
Veteran's contentions to the contrary.  Specifically, 
although the Veteran's voluminous VA treatment records 
reference cancer treatment on numerous occasions, they do not 
attribute any related symptomatology to his June 1946 to 
January 1947 period of active service.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  


Traumatic Arthritis of the Right Shoulder

The Veteran also seeks entitlement to service connection for 
traumatic arthritis of his right shoulder under the theory 
that this condition is secondary to his service-connected 
bilateral pes planus.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the right shoulder, or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation revealed no 
musculoskeletal defects.  Therefore, no chronic right 
shoulder disorder was noted in service.

Next, post-service evidence does not reflect right shoulder 
symptomatology for many years after service discharge.  
Specifically, right shoulder impingement was not diagnosed 
until approximately 2000.

Significantly, not even the Veteran asserts a continuity of 
right shoulder symptomatology since service.  Rather, he 
asserts that this condition resulted from his service-
connected bilateral pes planus.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through the Veteran's statements. 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints, or between another service-connected 
disability and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's right shoulder disorder to active 
duty, despite his contentions to the contrary.  
	
	Although the Veteran's voluminous VA treatment records 
reference diagnoses and treatment for right shoulder 
impingement or arthritis on numerous occasions, they do not 
attribute any related symptomatology to his June 1946 to 
January 1947 period of active service or to his service-
connected bilateral pes planus.  
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against this service 
connection claim and that there is no doubt to be otherwise 
resolved.  

Nephrosclerosis

The Veteran seeks service connection for nephrosclerosis, 
claiming that he contracted a very bad kidney and urinal 
tract infection while in Korea which reoccurs to the present 
day.  By the Veteran's own admission, however, this was 
contracted while serving aboard the USNS Mission San Jose in 
the early 1950s, after his period of active duty service.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the kidneys or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluation of the Veteran's genitourinary system and 
vascular system was normal.  Therefore, no chronic kidney or 
vascular disorder was noted in service.

Next, post-service evidence does not reflect kidney 
symptomatology for many years after service discharge.  
Specifically, the first evidence of regular treatment for 
nephrosclerosis does not occur until the mid-1990s, at which 
time he received ongoing VA nephrology treatment and received 
a vascular consultation in December 1995.

	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   His 
claim implies that he has experienced kidney symptomatology 
since serving aboard the USNS Mission San Jose in Korea, 
although this was after his period of active duty service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology, while competent, is 
nonetheless not credible.  Significantly, the Board finds 
that the Veteran's reported history of continued kidney 
symptomatology is inconsistent with the other evidence of 
record.  Importantly, his separation examination was absent 
of any kidney complaints.  Moreover, the post-service 
evidence does not reflect treatment related to 
nephrosclerosis for nearly 50 years following active service.  
The Veteran has not even alleged that kidney symptomatology 
first manifested during his period of active service from 
June 1946 to January 1947; rather, he maintains that it began 
in Korea in the early 1950s.
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the other evidence of 
record and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's nephrosclerosis to active duty, despite his 
contentions to the contrary.  Significantly, although the 
Veteran's voluminous VA treatment records reference diagnoses 
and treatment for nephrosclerosis on numerous occasions, they 
do not attribute any related symptomatology to his June 1946 
to January 1947 period of active service.  
	
While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
nephrosclerosis is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved. 

Gout

The Veteran also seeks service connection for gout, claiming 
that he contracted the condition during his period of active 
duty service.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to gout or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluation of the Veteran's vascular system was 
normal.  Therefore, no gout was noted in service.

Next, post-service evidence does not reflect gout for many 
years after service discharge.  Specifically, the first 
evidence of regular treatment for gout does not occur until 
the mid-1990s, at which time it was listed among his active 
medical problems within his VA treatment records.

	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   His 
claim implies that he has been suffering from gout since his 
June 1946 to January 1947 period of active duty.  
	
	The Board finds that the Veteran's reported history of 
continued symptomatology, while competent, is nonetheless not 
credible.  Significantly, the Board finds that the Veteran's 
reported history of continued gout is inconsistent with the 
other evidence of record.  Importantly, his separation 
examination was absent of any vascular or joint complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to gout for nearly 50 years following 
active service.
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the other evidence of 
record and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's gout to active duty, despite his contentions to the 
contrary.  Significantly, although the Veteran's voluminous 
VA treatment records reference diagnoses and treatment for 
gout on numerous occasions, they do not attribute any related 
symptomatology to his June 1946 to January 1947 period of 
active service.  
	
While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, gout 
is not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright, 
2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved. 

Aortic Valve Replacement

The Veteran seeks service connection for an aortic valve 
replacement, a procedure which he underwent in June 2001 to 
correct diagnosed aortic valvular stenosis due to 
arteriosclerotic disease.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the cardiovascular or vascular 
system, or any symptoms reasonably attributed thereto.  At 
the time of discharge, the clinical evaluation of the 
Veteran's vascular system was normal.  Therefore, no 
cardiovascular or vascular disorder was noted in service.

Next, post-service evidence does not reflect arteriosclerotic 
disease for many years after service discharge.  
Specifically, the first evidence of regular treatment for 
aortic valvular stenosis does not occur until the mid-1990s, 
at which time he received ongoing VA cardiologic treatment 
and was informed that his aortic valve should be replaced.

	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   His 
claim implies that he has been suffering from a 
cardiovascular condition since his June 1946 to January 1947 
period of active duty.  
	
	The Board finds that the Veteran's reported history of 
continued symptomatology, while competent, is nonetheless not 
credible.  Significantly, the Board finds that the Veteran's 
reported history of continued heart symptomatology is 
inconsistent with the other evidence of record.  Importantly, 
his separation examination was absent of any cardiovascular 
or vascular complaints.  Moreover, the post-service evidence 
does not reflect treatment related to aortic valvular 
stenosis for nearly 50 years following active service.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the other evidence of 
record and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's aortic valvular stenosis to active duty, despite 
his contentions to the contrary.  Significantly, although the 
Veteran's voluminous VA treatment records reference diagnoses 
and treatment for aortic valvular stenosis on numerous 
occasions, they do not attribute any related symptomatology 
to his June 1946 to January 1947 period of active service.  
Specifically, a November 1997 VA treatment note indicated 
that, "the symptoms do not appear to be pulmonary in origin.  
As an addendum, the patient did have a history of rheumatic 
fever at age six, so the etiology of the valvular disease may 
be dual."
	
While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
aortic valvular stenosis is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved. 


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asbestosis, is denied.

Entitlement to service connection for prostate cancer with 
bladder polyps is denied.

Entitlement to service connection for traumatic arthritis of 
the right shoulder is denied.

Entitlement to service connection for nephrosclerosis is 
denied.

Entitlement to service connection for gout is denied..

Entitlement to service connection for aortic valve 
replacement is denied..  


REMAND

The October 2006 Board remand stated that a VA podiatry 
examination was to be scheduled to determine the severity of 
the Veteran's service-connected bilateral pes planus.  The 
examiner was to state that the claims file was reviewed and 
assess the functional impact of the Veteran's bilateral pes 
planus, to include any additional loss of function due to 
factors such as pain, weakness, fatigability, or 
incoordination.  

However, it does not appear as if the requested VA podiatry 
examination was conducted.  In any event, the June 2009 
supplemental statement of the case (SSOC) does not consider 
any such examination in its decision.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

With regard to the Veteran's claim of service connection for 
lumbosacral disc disease, to include as secondary to the 
service-connected pes planus, the Board notes that the 
evidentiary development requested by the Board in its October 
2006 has been completed.  Significantly, however, the June 
2009 SSOC does not include this service connection issue, and 
the claims folder contains no evidence that the claim has 
been granted.  A remand of this issue is, therefore, 
necessary to accord the agency of original jurisdiction an 
opportunity to readjudicate the claim in light of the 
additional evidence received since the Board's October 2006 
remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue to the Veteran a corrective VCAA 
notification letter pertaining to his 
claim for an increased rating for his 
service-connected bilateral pes planus.  
Such letter should comply with the notice 
requirements for increased rating claims, 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  Schedule the veteran for a VA 
podiatric examination to determine the 
severity of his bilateral pes planus.  The 
claims file should be reviewed in 
conjunction with the examination and any 
necessary tests should be performed.  

All pertinent pathology found on 
examination to be associated with the 
service-connected bilateral pes planus 
should be noted in the evaluation report.  
Also, the examiner should discuss whether 
there is any additional loss of function 
due to factors such as pain, weakness, 
fatigability, and incoordination.  

3.  Readjudicate the Veteran's claims for 
service connection for lumbosacral disc 
disease, to include as secondary to the 
service-connected bilateral pes planus, 
and for an increased rating for the 
service-connected bilateral pes planus.  
If the decisions remain in any way adverse 
to the Veteran, provide him and his 
representative with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to these 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


